Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1—316, 342, 371—497 are cancelled.
This allowance is being issued to add two IDS documents of 6/13/2022 to the NOA.
Allowable Subject Matter
Claims 317 — 341, 343 — 370, 498 — 501 are allowed over the prior art of record.
The following is the Examiner’s statement of reasons for allowance:
a. With respect to claim 317, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“wherein the engaging portion is provided with a projection projecting at least in a direction away from a rotational axis of the shutter, and
wherein the engaging portion is movable relative to the body at least in a direction of the rotational axis of the shutter with rotation of the shutter between the closed position and the open position”.

in combination with the rest of the limitations of the claim.
b. With respect to claims 318 - 341, 343 — 370, 498 — 501
the claims have been found allowable due to their dependencies on claim 317.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should 


preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945. The examiner can normally be reached on M-F 7 a.m. - 4 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto. gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see fitp.pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/          Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                              
/Frederick Wenderoth/ Examiner,
Art Unit 2852